Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 1 of 14




                        IN THE UNITED STATES COURT
                      FOR THE DISTRICT OF PUERTO RICO


      CELLUSTAR CORP.,

              Plaintiff,

                 v.
                                           CIV. NO.: 19-1559 (SCC)
      SPRINT SOLUTIONS, INC. ET AL.,

              Defendants.




                           OPINION AND ORDER

        This action was originally brought in Puerto Rico state

     court by Plaintiff Cellustar Corp. (“Cellustar”) against

     Defendants Sprint Solutions, Inc. and PR Wireless PR, L.L.C.

     (collectively, “Sprint”) alleging violations of the Puerto Rico

     Dealers’ Act, 10 L.P.R.A. §§ 278-278e (also known as “Law

     75”), the Sherman Act, 15 U.S.C. §§1 and 2, and the Robinson-

     Patman Act, 15 U.S.C. § 13(a)-(f), as well as various other state

     laws. See Docket No. 1, Ex. 2. Sprint removed the case to this

     Court on the basis of both subject matter and diversity

     jurisdiction. See Docket No. 1. Subsequent to a merger under

     which DISH assumed Sprint’s rights and obligations under its

     contract with Cellustar, DISH requested to join this action

     pursuant to Federal Rule of Civil Procedure 20(a)(2). See

     Docket Nos. 116, 120.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 2 of 14

     CELLUSTAR v. SPRINT ET AL.                                     Page 2




         Pending before the Court are Cellustar’s Motions for

     Preliminary Injunction under Law 75 and the Robinson-

     Patman Act, see Docket Nos. 68, 96, and 149, as well as DISH’s

     Motion to Dismiss pursuant to Federal Rule of Civil

     Procedure 12(b)(6), see Docket No. 127, and Sprint’s Motion

     for Judgment on the Pleadings, see Docket No. 134. 1

         I.      Factual and Procedural Background

         In January of 2011, Sprint entered into a contract with

     Cellustar under which Cellustar agreed to become a

     distributor of Sprint’s prepaid mobile phone service and

     product brand, Boost Mobile, in Puerto Rico and the U.S.

     Virgin Islands. See Docket No. 95, ¶¶ 9-10. In order to sell

     Boost Mobile phones and accompanying services, Cellustar

     subcontracts with retailers that sell those products and

     services directly to Boost Mobile customers. See id. at ¶ 12.

     Cellustar is not the exclusive distributor of Boost Mobile

     products and services; Sprint also has a contract with Actify

     LLC (“Actify”) under which Actify is a Boost Mobile

     distributor in Puerto Rico and the U.S. Virgin Islands. See id.

     at ¶¶ 13-14. As of July 1, 2020, DISH assumed Sprint’s

     obligations under the contract with Cellustar as part of a

     merger between Sprint and T-Mobile US. See id. at ¶ 62.




     1Cellustar opposed DISH’s Motion to Dismiss at Docket Number 131 and
     Sprint’s Motion for Judgment on the Pleadings at Docket Number 139.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 3 of 14

     CELLUSTAR v. SPRINT ET AL.                                 Page 3




     Accordingly, DISH requested to join this action under Federal

     Rule of Civil Procedure 20(a)(2). See Docket Nos. 116, 120.

           In its Amended Complaint, Cellustar alleges that, in spite

     of Cellustar’s success as a distributor of Boost Mobile

     products and services, Sprint has carried out “acts of

     impairment in the existing distributor relationship” with the

     intention of pushing Cellustar out of the prepaid cellphone

     market in Puerto Rico in order to “take advantage of the

     development of the Boost Mobile brand that Cellustar had

     achieved since 2011.” Id. at ¶ 16. Cellustar alleges that Sprint

     furthered this goal by restricting Cellustar’s inventory,

     refusing to allow Cellustar to be master agent of any Open

     Mobile retailers (the former name of Co-Defendant PR

     Wireless before it was bought by Sprint in 2017), prohibiting

     Cellustar’s retailers from opening new stores and requesting

     them to relocate, adding shipping costs or eliminating credit

     terms while not doing the same to Actify, attempting to cancel

     or rescind the contract between Sprint and Cellustar,

     performing promotional activities almost exclusively with

     Actify, planning with Actify the termination and assignment

     of Cellustar’s business and agreeing on subsidies, benefits

     and incentives with Actify and not with Cellustar. See id. at ¶

     93.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 4 of 14

     CELLUSTAR v. SPRINT ET AL.                                       Page 4




         Cellustar alleges that the above actions by Sprint and/or

     PR Wireless 2 constitute violations of the Puerto Rico Dealers’

     Act (also known as “Law 75”), the Sherman Act, the

     Robinson-Patman Act, the Puerto Rico antitrust laws

     analogous to the federal antitrust provisions and various

     other state laws. Cellustar seeks preliminary and permanent

     injunctive relief, as well as damages.

         Cellustar has on several occasions requested a preliminary

     injunction under Law 75 and the Robinson-Patman Act, all of

     which were opposed by Defendants. See Docket Nos. 68, 96

     and 140. The Court ruled that it would consolidate the

     preliminary injunction hearing with a hearing for permanent

     injunctive relief pursuant to Federal Rule of Civil Procedure

     65(a)(2), which will be held once possible in light of COVID-

     19 constraints. DISH moved to dismiss Cellustar’s claims

     against it under the Sherman Act and the Robinson-Patman

     Act, as well as the analogous Puerto Rico antitrust laws

     pursuant to Federal Rule of Civil Procedure 12(b)(6), while

     Sprint and PR Wireless moved for judgment on the pleadings

     as to all claims against them under Federal Rule of Civil

     Procedure 12(c).




     2 In the Amended Complaint, Cellustar refers to both Sprint and PR
     Wireless simply as “Sprint,” making it impossible to distinguish which
     allegations are made against Sprint, which are made against PR Wireless
     and which are made against both.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 5 of 14

     CELLUSTAR v. SPRINT ET AL.                                   Page 5




         II.      Standards of Review

                  A. Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

         In order to survive a motion to dismiss for failure to state

     a claim under Federal Rule of Civil Procedure (12)(b)(6), a

     complaint must contain sufficient factual matter “to state a

     claim to relief that is plausible on its face.” Bell Atl. Corp. v.

     Twombly, 550 U.S. 544, 570 (2007). In deciding whether this

     standard has been met such that the plaintiff has raised “a

     right to relief above the speculative level,” id. at 555, a court

     accepts as true all well-pleaded facts and draws all reasonable

     inferences in the plaintiff’s favor. Parker v. Hurley, 514 F.3d 87

     (1st Cir. 2008). However, the court must also “isolate and

     ignore statements in the complaint that simply offer legal

     labels and conclusions or merely rehash cause-of-action

     elements.” Schatz c. Republican State Leadership Comm., 669

     F.3d 50, 55 (1st Cir. 2012). While a complaint need not give

     detailed factual allegations, “[t]hreadbare recitals of the

     elements of a cause of action, supported by mere conclusory

     statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678-

     79 (2009).

                  B. Motion for Judgment on the Pleadings

         Sprint moved for judgment on the pleadings pursuant to

     Federal Rule of Civil Procedure 12(c). See Docket No. 134.

     That rule permits a party to move for judgment on the

     pleadings at any time “[a]fter the pleadings are closed,”
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 6 of 14

     CELLUSTAR v. SPRINT ET AL.                                        Page 6




     provided the motion does not delay the trial. Fed. R. Civ. P.

     12(c). While a motion to dismiss under Rule 12(b)(6) and a

     motion for judgment on the pleadings under Rule 12(c) are

     generally accorded the same treatment, a Rule 12(c) motion

     implicates the pleadings as a whole, rather than the complaint

     alone. Aponte-Torres v. Univ. of Puerto Rico, 445 F.3d 50, 54-55

     (1st Cir. 2006). Because a Rule 12(c) motion, like a Rule

     12(b)(6) motion, requires some assessment of the merits of the

     case at its nascence, “the court must view the facts contained

     in the pleadings in the light most favorable to the nonmovant

     and draw all reasonable inferences therefrom to the

     nonmovant’s behoof.” R.G. Fin. Corp. v. Vergara-Nuñez, 446

     F.3d 178, 182 (1st Cir. 2006) (citing Rivera-Gomez v. de Castro,

     843 F.2d 631, 635 (1st Cir. 1988)).

         III.    Analysis

                 A. Sherman Act Claims 3

                     1. Section 1

         Cellustar alleges that Sprint conspired with Actify to

     unreasonably restrict trade in violation of § 1 of the Sherman.

     That section makes illegal any “contract, combination . . . or

     conspiracy, in restraint of trade of trade or commerce . . . .” 15

     U.S.C. § 1. Generally, § 1 claims are examined through the


     3 Though not apparent in the Amended Complaint, Cellustar clarified in
     its Opposition to DISH’s Motion to Dismiss that its claims under the
     Sherman Act are raised only against Sprint, not against DISH. See Docket
     No. 131, pg. 3.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 7 of 14

     CELLUSTAR v. SPRINT ET AL.                                         Page 7




     “rule of reason” analysis, “under which antitrust plaintiffs

     must demonstrate that a particular contract or combination is

     in fact unreasonable and anticompetitive before it will be

     found unlawful.” Texaco, Inc. v. Dagher, 547 U.S. 1, 5 (2006).

     Yet there exists a very narrow category of per se violations, i.e.,

     “challenged conduct [that] falls within a small set of acts

     regarded by courts as sufficiently dangerous, and so clearly

     without redeeming value, that they are condemned out of

     hand – that is without a showing of wrongful purpose, power

     or effect.” Eastern Food Servs., Inc. v. Pontifical Catholic Univ.

     Servs. Ass’n, Inc., 357 F.3d 1, 4 (1st Cir. 2004); see also Stop &

     Shop Supermarket Co. v. Blue Cross & Blue Shield of R.I., 373 F.3d

     57, 61 (1st Cir. 2004).

         Cellustar seemingly alleges that Sprint and Actify

     conspired to fix prices and limit product output, constituting

     a per se violation of § 1. See Docket No. 139, pg. 7. However,

     the type of prohibited price-fixing or output restriction

     contemplated by the Sherman Act occurs as a result of

     horizontal agreements between competitors as to competing

     products or services. 4 See id (“Almost the only important

     categories of agreements that reliably deserve this label today

     are those among competitors that amount to ‘naked’ price

     fixing, output restriction, or division of customers or



     4The only other type of price-fixing that is condemned per se is vertical
     minimum resale price-fixing, a narrow exception not alleged here. See
     Augusta News Co. v. Hudson News Co., 269 F.3d 41, 47 (1st Cir. 2001).
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 8 of 14

     CELLUSTAR v. SPRINT ET AL.                                  Page 8




     territories.” (emphasis added)); Augusta News, 269 F.3d at 47

     (citing Broadcast Music, Inc. v. Columbia Broadcasting Sus. Inc.,

     441 U.S. 1 (1979). Sprint and Actify are not competitors that

     produce competing products or services; they are two

     businesses in a vertical relationship working at two different

     levels of the market – one a seller and one a distributor of the

     goods and services sold by the other. Therefore, the alleged

     conduct by Sprint cannot fall into the per se category and must

     be evaluated under the rule of reason. See Continental T.V., Inc.

     v. GTE Sylvania, Inc., 433 U.S. 36, 58-59 (1977) (noting that

     vertical restrictions are presumptively governed by the rule

     of reason).

         However, as a threshold matter, § 1 by its plain terms

     reaches only “agreements” – whether tacit or express, and not

     simply independent decisions. Twombly, 550 U.S. at 553.

     Accordingly, the Supreme Court has held that a claim under

     § 1 “requires a complaint with enough factual matter (taken

     as true) to suggest that an agreement was made.” Id. at 556.

     An agreement may be found when “the conspirators had a

     unity of purpose or a common design and understanding, or

     a meeting of minds in an unlawful arrangement.” Copperweld

     Corp. v. Independence Tube Corp., 467 U.S. 752, 775 (1984); see

     also Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 764

     (1984) (explaining that, in alleging conspiracy, an antitrust

     plaintiff may present either direct or circumstantial evidence

     of defendants’ “conscious commitment to a common scheme
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 9 of 14

     CELLUSTAR v. SPRINT ET AL.                                  Page 9




     designed to achieve an unlawful objective”). Twombly makes

     clear that, to survive a Rule 12(b)(6) motion, “a complaint

     must at least allege the general contours of when an

     agreement was made, supporting those allegations with a

     context that tends to make said agreement plausible.”

     Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 46

     (1st Cir. 2013).

         The only “agreement” to which Cellustar points is a

     contract to do business between Sprint and Actify that was

     allegedly more advantageous that the contract between Sprint

     and Cellustar. This hardly amounts to a “meeting of the

     minds” with the end goal of achieving an unlawful objective,

     but rather indicates an independent business decision by

     Cellustar to contract with its distributors in a way it sees fit.

     See Twombly, 550 U.S. at 557 (explaining that without any

     indication of a meeting of the minds, an “account of

     defendant’s commercial efforts” does not amount to an

     agreement under § 1). Cellustar provides no facts to

     reasonably suggest that Sprint and Actify in any way

     conspired to damage Cellustar’s position in the prepaid

     mobile phone market in Puerto Rico or achieve any other

     anticompetitive end goal. Thus, even viewing the Amended

     Complaint in the light most favorable to Cellustar, its failure

     to plead any facts that plausibly suggest that an illegal

     agreement existed is fatal to its § 1 claim under Rule 12(b)(6)

     (and, by extension, under Rule 12(c)).
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 10 of 14

     CELLUSTAR v. SPRINT ET AL.                                    Page 10




                     2. Section 2

         Section 2 of the Sherman Act prohibits efforts to

     “monopolize, or attempt to monopolize . . . any part of the

     trade or commerce among the several States . . . . 15 U.S.C. §

     2. Monopolization claims require a plaintiff to establish that

     the defendant (1) has monopoly power and (2) “has engaged

     in impermissible ‘exclusionary’ practices with the design or

     effect of protecting or enhancing its monopoly position.”

     Coastal Fuels of P.R., Inc. v. Caribbean Petrol. Corp., 79 F.3d 182,

     195 (1st Cir. 1996). Attempted monopolization occurs when a

     person (1) “has engaged in predatory or anticompetitive

     conduct with (2) a specific intent to monopolize and (3) a

     dangerous probability of achieving monopoly power.”

     Spectrum Sports v. McQuillan, 506 U.S. 447, 456 (1993); see also

     Sterling Merch., Inc. v. Nestle, S.A., 656 F.3d 112, 119 (1st Cir.

     2011). In order to establish these elements, it is necessary for

     a plaintiff to define the relevant market and “the defendant’s

     ability to lessen or destroy competition in that market.”

     Spectrum Sports, 506 U.S. at 456.

         Defendants first argue that Cellustar has failed to define

     the relevant market, a threshold requirement of a § 2 claim.

     See Coastal Fuels, 79 F.3d at 196. The relevant market is

     comprised of two elements: a product market and a

     geographic market. Spectrum Sports, 506 U.S. at 459; Coastal

     Fuels, 79 F.3d at 197. DISH argues that “Cellustar cannot
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 11 of 14

     CELLUSTAR v. SPRINT ET AL.                                Page 11




     ignore the commercial realities of the cellular phone industry

     and fashion a narrow product market based solely upon a

     ‘single-brand’ (e.g., ‘Boost Mobile phones’) . . . .” Docket No.

     127, pg. 14. However, Cellustar’s definition of the relevant

     market is not so narrow as Defendants suggest; it clarified

     that “there is no room for doubt that the product market is the

     prepaid mobile phone market in Puerto Rico.” Docket No.

     139, pg. 9. Moreover, many of the cases that Defendants rely

     on are either cases at the summary judgment stage or from

     other jurisdictions, and we do not find them persuasive. At

     this early stage, with only the initial pleadings before us, we

     find that Cellustar’s definition of the relevant market is

     sufficient for purposes of alleging a § 2 claim. See Morales-

     Villalobos v. Garcia-Llorens, 316 F.3d 51, 55 (1st Cir. 2003)

     (“There is no mechanical rule [for defining the relevant

     market] . . . and while there are arguments for a larger market,

     the matter cannot be resolved on the face of the complaint.”);

     Fed. R. Civ. P. 12(b)(6).

         While Cellustar has adequately defined the relevant

     market for purposes of surviving a 12(b)(6) motion, its § 2

     claims fall short of sufficiently alleging that Sprint had any

     market power within that market. See Sterling, 656 F.3d at 125

     (explaining that, to prevail on a monopolization claim, a

     plaintiff must first show that the defendant has monopoly

     power in the relevant market). The Amended Complaint is

     devoid of any facts indicating that Sprint had any significant
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 12 of 14

     CELLUSTAR v. SPRINT ET AL.                                     Page 12




     share of the prepaid mobile phone market in Puerto Rico,

     much less that it had the “ability to less or destroy

     competition” in that market. Coastal Fuels, 79 F.3d at 196.

     Cellustar has thus neither alleged that Sprint had monopoly

     power nor that it had “a dangerous probability of achieving

     monopoly power.” Spectrum Sports, 506 U.S. at 456. While

     Cellustar is not required to provide in-depth data of Sprint’s

     market share in order to survive a motion under Rule 12(b)(6),

     Cellustar gives no indication as to how much of the relevant

     market Sprint occupied such that it has “a claim to relief

     [under § 2] that is plausible on its face.” Twombly, 550 U.S. at

     570. Consequently, Cellustar’s claims under § 2 of the

     Sherman Act are dismissed.

                     3. Puerto Rico Antitrust Law Claims

         Cellustar also asserts claims under certain provisions of

     Puerto Rico’s antitrust law, 10 L.P.R.A. §§ 258 and 260, that

     parallel its claims under the Sherman Act. Because the First

     Circuit has held that the relevant two provisions under this

     Puerto Rico analogue are coextensive with §§ 1 and 2 of the

     Sherman Act, claims under the state law provisions and those

     under the federal law provisions are to be analyzed in the

     same manner. See Podiatrist Ass’n, Inc. v. La Cruz Azul De

     Puerto Rico, Inc., 322 F.3d 6, 16 (1st Cir. 2003) (as to § 258 of the

     Puerto Rico antitrust law and § 1 of the Sherman Act); Coastal

     Fuels of Puerto Rico, Inc. v. Caribbean Petroleum Corp., 79 F.3d
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 13 of 14

     CELLUSTAR v. SPRINT ET AL.                                  Page 13




     182, 196 (1st Cir. 1996) (as to § 260 of the Puerto Rico antitrust

     law and § 2 of the Sherman Act). Accordingly, for the same

     reasons iterated supra, we find that Cellustar’s claims under

     §§ 258 and 260 of the Puerto Rico antitrust law also fail under

     Rule 12(b)(6) and Rule 12(c).

         IV.      Conclusion

         Having carefully examined the arguments by all parties,

     the Court’s disposition is the following:

         1. DISH’s Motion to Dismiss at Docket Number 127 is

               GRANTED as to all claims under the Sherman Act and

               the analogous Puerto Rico antitrust law provisions, to

               the extent that Cellustar alleges such claims against

               DISH, and DENIED as to all remaining claims;

         2. Sprint’s Motion for Judgment on the Pleadings at

               Docket Number 134 is GRANTED as to all claims

               under the Sherman Act and the analogous Puerto Rico

               antitrust law provisions, and s DENIED as to all

               remaining claims;

         3. Because this Court has already held that it will

               consolidate the preliminary injunction hearing with a

               hearing for permanent injunctive relief pursuant to

               Federal Rule of Civil Procedure 65(a)(2), Cellustar’s

               Motions for Preliminary Injunctive Relief at Docket

               Numbers 68, 96 and 149 are DENIED. See Docket No.

               119.
Case 3:19-cv-01559-SCC Document 158 Filed 02/18/21 Page 14 of 14

     CELLUSTAR v. SPRINT ET AL.                               Page 14




         4. The surviving claims under Law 75 and the Robinson-

             Patman Act will be considered by the Court on the

             merits at the permanent injunction hearing, which will

             be scheduled at a later date in light of the logistical

             complications due to COVID-19 and pursuant to the

             CARES Act and the January 26, 2021 Standing Order

             issued by Chief Judge Gelpí.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 18th day of February 2021.

                     S/ SILVIA CARREÑO-COLL
                     UNITED STATES DISTRICT COURT JUDGE
